ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent engaged in a consensual sexual relationship with a client. Following the completion of the investigation, respondent and the ODC submitted a joint petition for consent discipline in which respondent admitted that his conduct violated Rule 1.7 (conflicts of interest) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Daniel E. Becnel, III, Louisiana Bar Roll number 20692, be suspended from the practice of law in Louisiana for a period of nine months.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.